--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.37
 
 
 
EXTENSION AGREEMENT


This Extension Agreement (this “Agreement”), dated as of January 30, 2009, is
entered into by and among Location Based Technologies, Inc., a Nevada
corporation (“Company”), Desiree Mejia, an individual with her principal
residence at 1015 Avenue A, Redondo Beach, CA 90277 (“Pledgor”), Gemini Master
Fund, Ltd., a Cayman Islands exempted company (Gemini the “Holders”).


R E C I T A L S:
 
WHEREAS, the Holder have loaned in the aggregate $625,000 to the Company, which
loans are evidenced by various promissory notes issued to the Holders with a
maturity date of February 18, 2009 (collectively, the “Notes”), which Notes are
secured by a lien and pledge on certain securities pursuant to the terms of that
certain Pledge Agreement entered into on November 18, 2008 by Pledgor in favor
of the Holders; initially capitalized terms used herein but not otherwise
defined shall have the meanings set forth in the Notes or Pledge Agreement, as
the case may be; and


WHEREAS, the Company wishes to extend the maturity date of the Notes in
accordance with the terms hereof;


A G R E E M E N T:


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Extension of Maturity Date. The Maturity Date under the Notes is hereby
extended from February 18, 2009 until May 18, 2009, provided that, upon the
Borrower receiving any debt, equity or other financing, the Notes shall be
repaid, on a pro rata basis among the Holders, with 100% of the net proceeds
from such financing.


2.    Shares.  Gemini shall each receive 50,000 shares of the Company's common
restricted stock, which shares shall be duly and validly issued, fully paid and
non-assessable and freely tradable following the applicable Rule 144 holding
period.  Gemini shall receive its/his stock certificate for 50,000 shares within
seven (7) business days of the date hereof.


3.    Interest.  The Notes shall continue to accrue interest at a rate of 12%
per annum.


4.    Pledge Agreement.  The Pledge Agreement shall remain in full force and
effect and not in any way be effected by the extension of the Maturity Date
granted herein.


5.    Expenses.  The Company shall promptly pay or reimburse the Holders for any
and all expenses incurred in connection herewith.


6.    Full Force and Effect.  Except as otherwise expressly provided herein, the
Note and the Pledge Agreement (“Transaction Documents”) shall remain in full
force and effect.  Except for any waivers and modifications contained herein,
this Agreement shall not in any way waive or prejudice any of the rights or
obligations of the Holders or the Company under the Transaction Documents, under
any law, in equity or otherwise, and such waivers and modifications shall not
constitute a waiver or modification of any other provision of the Transaction
Documents nor a waiver or modification of any subsequent default or breach of
any obligation of the Company or of any subsequent right of the Holder.
 
1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
 
LOCATION BASED TECHNOLGIES, INC.
 

         
/s/ David M. Morse
   
/s/ Joseph F. Scalisi
 
David M. Morse
CEO & Co-President  
   
Joseph F. Scalisi
CDO & Co-President
 




         
/s/ Desiree Mejia
   
 
 
Desiree Mejia
   
 
 

 
 
GEMINI MASTER FUND, LTD.
By: GEMINI STRATEGIES, LLC, as investment manager



         
/s/ Steven Winters
   
 
 
Name: Steven Winters
Title: Managing Member
   
 
 


 
 
2

